Case 3:16-cv-00016-NKM-JCH Document 136 Filed 02/08/21 Page 1 of 1 Pageid#: 1050



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                         CHARLOTTESVILLE DIVISION


                                                              Action No: 3:16CV00016
   Bianca Johnson, et al                                      Date: 2/8/2021
   vs.                                                        Judge: Norman K. Moon
                                                              Court Reporter: JoRita Meyer
   Andrew Homes, et al
                                                              Deputy Clerk: Heidi N. Wheeler



   Plaintiff Attorney(s)                            Defendant Attorney(s)




                                      LIST OF WITNESSES

   PLAINTIFF/GOVERNMENT:                             DEFENDANT:
   1.




  PROCEEDINGS:
  VIDEO STATUS HEARING 2:00-2:40= 40 min

  Parties present through counsel for video status hearing.

  Court reads a summary of the case into the record and asks the parties to respond.

  Plaintiff responds.

  Defendant responds.

  Arguments heard.

  Remarks by Court. Parties to set trial date.

  Pretrial Order will issue. Any issues/request to be in form of motions.
